The plaintiff in error was convicted in the district court of Stephens county on a charge of burglary in the second degree and his punishment fixed at a term of two years' imprisonment in the state penitentiary.
But one question is presented by this appeal and that is the sufficiency of the evidence to support the verdict. From a careful examination of the record we find there is sufficient competent evidence to support the verdict of the jury. No error being apparent, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.